[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO SET ASIDE VERDICT (FILED 2/27/91)
The issue for decision "is whether the jury's award falls somewhere within the necessarily uncertain limits of just damages or whether the size of the verdict so shocks the sense of justice as to compel the conclusion that the jury were influenced by partiality, prejudice, mistake or corruption." Barbieri v. Taylor, 37 Conn. Sup. 1, 3 (1980).
Clearly, the amount of damages is within the province of the jury. The court cannot find that the finding by the jury manifests an injustice and is palpably against the evidence.
Plaintiff predicates this motion on claims that the jury failed adequately to compensate plaintiff for his pain and suffering allegedly resulting from the accident.
The jury were at liberty to accept or reject plaintiff's testimony and material evidence as to his medical claims, treatment, medical expenses and the proximity in time to his theory of causation. The time period covering the claims of pain and suffering and the treatment sought and received presents issues of fact that the jury reviewed and decided. There was room for reasonable differences of opinion among fair-minded men that CT Page 2278 the jury passed upon. It cannot be concluded that the verdict is palpably against the evidence.
The credibility of the plaintiff and his claims presented the issues for the jury.
This is no basis to set the award aside.
John N. Reynolds State Trial Referee